DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5, 14-16 directed to invention non-elected without traverse.  Accordingly, claims 1-5, 14-16 been cancelled.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-5, 14-16 are cancelled.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Kim [US 8790775] teaches a method of preparing a hexagonal boron nitride (h-BN) sheet [title], wherein the hexagonal boron nitride sheet can have 1 to 100 h-BN layers [col 6, ln 6-11], wherein the h-BN sheet is formed on a surface of a metal thin film (metal catalyst) [col 1, ln 65 to col 2, ln 2, col 6, ln 58-60], by contacting raw material gas containing boron atoms, nitrogen atoms or both boron and nitrogen atoms with the surface of the metal thin film [col 7, ln 15-21], and the metal thin film contains two or more elements as main component elements (alloys thereof) [col 9, ln 47-59], and the h-BN layers comprises a full width half maximum (FWHM) of 5-17 cm-1 (or 12-16.5 cm-1) [col 6, ln 45-57]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). However, Kim fails to teach the metal thin film 
Lu [Synthesis of large single-crystal hexagonal boron nitride grains on Cu-Ni alloy] teaches depositing h-BN film on a Cu-Ni alloy substrate [Results]; however, fails to teach the metal thin film (catalyst) as Ni and Fe, Co and Fe, or Cr and Fe and achieving a h-BN film comprising FWHM E2g peak between 9-20 cm-1 and wherein a coefficient of variation of an intensity distribution of a G component of an RGB image of the hexagonal boron nitride thin film on a silicon substrate 
Since the prior art of record neither teaches nor suggests the combination of limitations recited in the instant claims, one skilled in the art would not have been motivated to perform the claimed process.

Acknowledgement of Applicant's Amendments
	The rejection of the claims under 35 U.S.C. 102 over the limitations in claim 7 (now amended and included into claim 6  is withdrawn due to Applicant’s arguments filed on 11/30/21 (pg 9); hence, subject matter is due for allowance. It is further noted that evidence of nonobviousness over the obviousness of selecting Ni/Fe, Co/Fe or Cr/Fe alloys from the Markush list of Kim, as argued by applicant and described in paragraph 0091 of the specification, was found persuasive, particularly the comparison of only Fe versus alloying Fe with Ni, which one of ordinary skill in the art would have also expected Fe alloying with Co or Cr to have the same effect. 
Conclusion
The following references are cited as relevant but are not particularly considered as prior art:
Bernhard Bayer “Introducing Overlapping Grain Boundaries in Chemical Vapor Deposited Hexagonal Boron Nitride Monolayer Films”

Sabina Caneva “From Growth Surface to Device Interface: Preserving Metallic Fe under Monolayer Hexagonal Boron Nitride”
Soo Min Kim “Synthesis of large-area multilayer hexagonal boron nitride for high material performance”
Sheng Yuan “How to Increase the h-BN Crystallinity of Microfilms and Self-Standing Nanosheets: A Review of the Different Strategies Using the PDCs Route”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715